      Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 1 of 6
                                                                                                United States District Court
                                                                                                  Southern District of Texas

                                                                                                     ENTERED
                                                                                                     May 11, 2020
                               UNITED STATES DISTRICT COURT
                                                                                                  David J. Bradley, Clerk
                                SOUTHERN DISTRICT OF TEXAS
                                    MCALLEN DIVISION

UNITED STATES OF AMERICA,          §
                                   §
VS.                                § CIVIL ACTION NO. 7:20-CV-00025
                                   §
HIDALGO AND CAMERON COUNTIES §
WATER CONTROL AND                  §
IMPROVEMENT DISTRICT NO. 9, et al, §
                                   §
      Defendants.                  §

    ORDER GRANTING PLAINTIFF’S OPPOSED MOTION FOR ORDER FOR
      IMMEDIATE POSSESSION AND DENYING AS MOOT PLAINTIFF’S
                      EMERGENCY MOTION

        On January 27, 2020, Plaintiff United States of America (“Plaintiff”) filed a Complaint

and Declaration of Taking (Dkt. Nos. 1–2) with this Court in the above-referenced action.1 On

April 15, 2020, Plaintiff filed its Opposed Motion for Order for Immediate Possession (Dkt. No.

19). Defendant Hidalgo and Cameron Counties Water Control and Improvement District No. 9

(“Defendant”) filed a response in opposition to this Motion (Dkt. No. 20) on May 6, 2020. On

May 8, 2020, Plaintiff filed an emergency motion seeking expedited adjudication of its pending

Motion for Order for Immediate Possession (Dkt. No. 21).

        In its Motion for Order for Immediate Possession (Dkt. No. 19), Plaintiff seeks the

surrender from Defendant of the estate defined as:

               [A] fee simple [estate], subject to existing easements for public roads and
        highways, public utilities, railroads, and pipelines; and subject to all interest in
        minerals and appurtenant rights for exploration, development, production and
        removal of said minerals
               Reserving to the owners of the lands identified in the Quitclaim Deed,
        Volume 697, Page 180, Deed Records of Cameron County, Texas; Deed Volume

1
 On April 13, 2020, Plaintiff filed a First Amended Complaint and First Amendment to Declaration of Taking (Dkt.
Nos. 16–17), which affected only the description of Tract RGV-WSL-8006.
1/6
      Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 2 of 6



        314, Page 62 (Block 36, Lot 13; Block 35, Lots 4 & 5; Block 72, Lots 1 & 5–8),
        Deed Records of Hidalgo County, Texas; Map, Volume P, Page 227 (Lot 1,
        Block 73 and Lot 8, Block 73) and Volume 7, Page 14 (Lot 6), Map Records of
        Hidalgo County, Texas; Warranty Deed, Volume 444, Page 609, Deed Records
        Hidalgo County, Texas, reasonable access to and from the owners’ lands lying
        between the Rio Grande River and the border barrier through opening(s) or
        gate(s) in the border barrier between the westernmost mark labeled “Beginning”
        and easternmost mark labeled “Ending” depicted on the map below; Excepting
        and excluding all interests in water rights and water distribution and drainage
        systems, if any, provided that any surface rights arising from such water rights or
        systems are subordinated to the United States’ construction, operation and
        maintenance of the border barrier.

        Dkt. No. 17, Ex. 1 at Schedule EE. The estate being claimed in fee simple

contains specific tracts of land described with more certainty in Schedules C and D of

the Declaration of Taking (Dkt. No. 2, Ex. 1, describing Tracts RGV-WSL-8000, RGV-

WSL-8000-2, RGV-WSL-8006, and RGV-WSL-8007) and in Schedules CC-2 and DD-

2 of the First Amendment to Declaration of Taking (Dkt. No. 17, Ex. 1, amending the

description of Tract RGV-WSL-8006 only).

        On January 27, 2020, Plaintiff filed a Complaint in the above-referenced action,

for the condemnation (taking) of Defendant’s property in fee simple, and Declaration of

Taking of those properties in accordance with 40 U.S.C. § 3114 (Dkt. Nos. 1–2).2 On

January 28, 2020, Plaintiff deposited into the Registry of this Court the sum of

$314,005.00 as the estimated just compensation for the taking described above (Dkt. No.

5).

        Plaintiff asserts that these actions have given it title to the subject property. Dkt.

No. 19. Defendant contends Plaintiff should not be granted possession because Plaintiff

failed to sufficiently plan for the construction of the border fence and its potential impact

on Defendant’s operations. Dkt. No. 20 at ¶¶ 9–16.

2
 As previously noted, Plaintiff subsequently amended its description of the taking with respect to Tract RGV-WSL-
8006 only by filing its First Amended Complaint and First Amendment to Declaration of Taking (Dkt. Nos. 16–17).
2/6
      Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 3 of 6



       Defendant is “a limited purpose district established pursuant to the Texas Water

Code.” Id. at ¶ 4. Defendant provides water to citizens in a number of towns in the Rio

Grande Valley “in part by pumping water directly from the Rio Grande River at

locations along the U.S.-Mexico Border.” Id. at ¶¶ 4–5. The subject property “includes

levees and other infrastructure necessary to carry out [Defendant’s] purposes, and it

immediately abuts an 800-acre reservoir that holds approximately 2.6 billion gallons of

water that is ultimately delivered to [Defendant’s] end users.” Id. at ¶ 6.

       Defendant asserts that Plaintiff has failed to communicate to Defendant how

Plaintiff intends to use the subject property and what effect that use may have on

Defendant’s abilities to perform its duties. Id. at ¶ 7. Defendant repeatedly raises the

purported issue that Plaintiff does not yet have final construction plans for the border

fence. Dkt. No. 20 at ¶¶ 7, 12.

       Defendant raises a few specific concerns. Defendant asserts that Plaintiff has not

properly considered “the integrity of the levees that maintain the reservoir and their

susceptibility to hydrostatic pressure from the reservoir towards the Rio Grande River.”

Id. at ¶ 13. Defendant also contends Plaintiff “has failed to adequately design the

crossing it proposes to construct over the channel inlet that connects the Rio Grande

River to [Defendant’s] reservoir, nor has [Plaintiff] adequately considered the effect on

flow that the bridge will have on the reservoir/levee system.” Id. Defendant concludes

its list of concerns by stating, “[t]he reason that commencing construction without

complete engineering plans poses such a danger is due to the fact that the reservoir

constantly seeps through the levee.” Id. at ¶ 14 (noting that this seepage could cause a

failure of the levee or unstable ground near, or under, the border fence).


3/6
      Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 4 of 6



       These concerns have been raised to, and considered by, Plaintiff during the

parties’ negotiations, which took place prior to the filing of this condemnation action.

See Dkt. No. 13 (Joint Discovery/Case Management Plan). Defendant first raised

concerns regarding possible seepage issues around June 14, 2019. Id. at 4. On August 7,

2019, Defendant “raised concerns with the hydrology and the capabilities of the border

wall to withstand pressure from Defendant’s basin.” Id. at 5. Between August 8 and

August 15, 2019, Plaintiff’s representatives responded to Defendant’s question

regarding how the proposed border fence would withstand the pressure of Defendant’s

retention basin. Id. The parties again met on August 21, 2019, and discussed “the wall

design, the canal bridge design, and dredging operations.” Id. In that meeting, Plaintiff

“addressed issues regarding the weeping of the basins and the wall design’s ability to

withstand the weeping; addressed issues regarding seepage and stability analysis; [and]

addressed dredging capabilities regarding the bridge [U.S. Customs and Border

Protection] intends to construct within the tracts.” Id. Plaintiff also addressed

Defendant’s concerns at the parties’ meeting on October 22, 2019. Dkt. No. 13 at 6.

Therefore, Plaintiff has engaged with Defendant regarding Defendant’s concerns raised

in opposition to Plaintiff’s Motion (Dkt. No. 19).

       Furthermore, Plaintiff and Defendant executed a maintenance memorandum of

agreement (“MOA”) on April 8, 2020. Dkt. No. 19 at ¶ 10. The MOA is binding on all

parties involved and prescribes “each party’s maintenance responsibilities and

obligations within the Subject Property.” Id. at ¶ 9 (citing Dkt. No. 13 at 4–7). The

MOA protects Defendant’s right to access the subject property and the surrounding area

for purposes of maintaining and operating Defendant’s water reservoir. Id.


4/6
       Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 5 of 6



         Additionally, Plaintiff has shared with Defendant 65% design plans and has

committed to sharing its 100% design plans as soon as they are completed. Id. at ¶ 11;

Dkt. No. 13 at 5. Plaintiff has also represented to the Court its commitment to continuing

to deal with Defendant in good faith even after Plaintiff is granted possession. See Dkt.

No. 19 at ¶ 11.

         The Court acknowledges its authority to “fix the time within which, and the

terms on which, the parties in possession shall be required to surrender possession to the

petitioner . . . .” 40 U.S.C. § 3114(d)(1). However, the Court finds that Defendant has

not presented any undue hardship that warrants a delay in granting Plaintiff possession.3

See E. Tenn. Nat. Gas Co. v. Sage, 361 F.3d 808, 825 (4th Cir. 2004) (“Although the

district court fixes the time and any terms of possession, the government takes

possession of the condemned property as a matter of course, unless the landowner or

occupant demonstrates some undue hardship that warrants a delay.”)

         The Court finds Plaintiff complied with the Declaration of Taking Act, 40 U.S.C.

§ 3114. Accordingly, the Court hereby GRANTS Plaintiff’s Opposed Motion for Order

for Immediate Possession (Dkt. No. 19).4

         Thus, this Court ORDERS that all Defendants to the above-referenced action

and all persons who own or claim ownership, possession, and/or control of the property

described in the Complaint (Dkt. No. 1) and First Amended Complaint (Dkt. No. 16)

3
  The Court notes that Defendant attacks the Declaration of Loren Flossman (Dkt. No. 19, Ex. 1), evidence Plaintiff
submitted in support of its Motion. Defendant contends that Mr. Flossman’s failure to assert that Plaintiff is prepared
to take possession of the subject property is a tacit admission that Plaintiff is not prepared to do so. Dkt. No. 20 at
¶ 15. However, Mr. Flossman’s declaration is directed more at Plaintiff’s assertion of urgency rather than its level of
preparedness. See Dkt. No. 19, Ex. 1. Defendant also contends Mr. Flossman does not provide any evidence to
support his assertion that Plaintiff will incur significant monetary damages if possession is delayed. Dkt. No. 20 at
¶ 16. Assuming but not deciding that Defendant’s contention is correct, the Court notes that Plaintiff provided more
specificity regarding its allegations of impending monetary damages in its Opposed Emergency Motion. See Dkt.
No. 21.
4
  Therefore, the Court DENIES AS MOOT Plaintiff’s Opposed Emergency Motion (Dkt. No. 21).
5/6
      Case 7:20-cv-00025 Document 22 Filed on 05/11/20 in TXSD Page 6 of 6



(affecting the description of Tract RGV-WSL-8006 only) filed herein shall surrender

possession of said property, to the extent of the estate being condemned, to Plaintiff

immediately.5 The Court reserves Defendant’s right to litigate any questions concerning

title and/or the amount of just compensation to be paid at a later date.

        It is further ORDERED that a notice of this order shall be served on all persons

in possession or control of the said property forthwith.

        SO ORDERED this 11th day of May, 2020, at McAllen, Texas.


                                                         ________________________________
                                                         ___
                                                         Randy Crane
                                                         United States District Judge




5
  The Court notes Defendant’s ability to file an emergency motion should an issue arise. See Judge Crane’s Court
Procedures at Rule IV (Emergency Relief), available at https://www.txs.uscourts.gov/page/judge-cranes-court-
procedures#4. Additionally, the Court can schedule a status conference at which both parties would be required to
give an update to the Court and during which Defendant would be able to bring any issues to the Court’s attention.
Should Defendant wish to have such a status conference scheduled, it may submit a motion to the Court requesting
such conference.
6/6
